                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
 _________________________________________
                                           )
JOSE T. VASQUEZ,                           )
                                           )
      Plaintiff,                           )
                                           )
             v.                            ) Case No. 17-cv-02194 (APM)
                                           )
DISTRICT OF COLUMBIA, et al.,              )
                                           )
      Defendants.                          )
_________________________________________ )

                         MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

       This case arises from the detention of Plaintiff Jose T. Vasquez by the District of Columbia

Metropolitan Police Department (“MPD”) based on mistaken identity. Authorities in Will County,

Illinois, erroneously entered Plaintiff’s personal information into a warrant database accessible to

law enforcement nationwide. Pursuant to the erroneous entry, MPD detained Plaintiff in October

2016 and again in March 2017 for a total of twelve nights—eleven nights the first time, one night

the second time. Plaintiff filed suit against the District of Columbia on October 23, 2017, alleging

various common law tort and constitutional claims, which the court dismissed without prejudice

due to a fundamental error in the Complaint confusing the United States Attorney’s Office for the

District of Columbia. Plaintiff then filed a Second Amended Complaint.

       The District of Columbia once again moves to dismiss all claims. For the reasons set forth

below, Defendant’s Motion to Dismiss is denied in part and granted in part.
II.    BACKGROUND

       A.      Factual Background

       Plaintiff’s Second Amended Complaint alleges the following facts. In 1979, Will County,

Illinois, issued a warrant of arrest, identifying a murder suspect as having six aliases. Second Am.

Compl., ECF No. 40 [hereinafter Second Am. Compl.], ¶¶ 23–24. “Jose Vasquez” was one of the

aliases. Id. ¶ 24. The Will County Circuit Court issued a failure-to-appear warrant in 1996, which

matched the 1979 warrant but did not include information about the suspect’s aliases. Id. ¶ 26.

After a 2005 warrant review, a court cancelled the 1996 warrant and issued a new one. Id. ¶ 27.

The new warrant contained the suspect’s alleged name, date of birth, and sex; it did not include a

Social Security number, driver’s license number, or physical descriptors. Id. When entering the

new warrant in a statewide database, instead of entering the new warrant as written, the

Will County Sheriff’s Office searched for a person with the name “Jose Vasquez” and an August

25, 1957 birthdate, which returned a profile for Plaintiff. Id. ¶ 29. The Will County Sheriff’s

Office then entered the new warrant into the state database using Plaintiff’s personal information.

Id. The Illinois database entry updated automatically to the National Crime Information Center

(“NCIC”) database, making the warrant available to law enforcement nationwide. Id. ¶ 30.

       MPD first arrested Plaintiff during a traffic stop on October 23, 2016 (“October

detention”). Id. ¶ 37. After pulling Plaintiff over, MPD Officer Terence Sutton conducted an

NCIC query that returned the 2005 NCIC entry. Id. An MPD dispatcher contacted Will County,

which confirmed that it had an outstanding extradition warrant for Plaintiff. Id. Plaintiff was

arraigned on October 24 and jailed pending an extradition hearing. Id. ¶ 41. Throughout his

detention—lasting from October 23 to November 3, 2016—Plaintiff proclaimed his innocence,

noting that previous arrests in Maryland had resulted in his release once Maryland officials



                                                 2
confirmed that Plaintiff was not the suspect wanted by the warrant. Id. ¶¶ 40, 47–48. On October

28, 2016, Plaintiff’s counsel submitted a motion for a bond review hearing, explaining that Plaintiff

was held based on mistaken identity. Id. ¶ 45.

        That same day, MPD Officer Augusto Ruben emailed a photo of Plaintiff to the Will

County Sheriff’s Office. Id. ¶ 42. At 11:48 a.m. Central Time, the Will County Sheriff’s Office

sent a notice to the MPD Fugitive Unit: “release any holds you have on him for county, the person

your [sic] holding is not the same person we are looking for[.]” Id. ¶ 43 (internal quotation marks

removed). Despite this instruction, Plaintiff remained detained. Id. ¶¶ 44, 47–48.

        At a hearing on November 2, 2016, the court instructed Assistant U.S. Attorney (“AUSA”)

Robert Little to “look into a photograph of the person wanted in the demanding jurisdiction.” Id.

¶ 45 (internal quotations omitted). AUSA Little’s assistant contacted Illinois authorities, who

confirmed that Plaintiff was not the subject of the warrant. Id. ¶ 46. On November 3, 2016, upon

motion by the U.S. Attorney’s Office, the court dismissed charges against Plaintiff and released

him. Id. ¶¶ 47–48. The U.S. Attorney’s Office informed MPD of the dismissal and of the fact that

Plaintiff was not the person sought by the Illinois warrant. Id. ¶ 49.

        Days later, Plaintiff was arrested in Maryland on the same erroneous warrant. Id. ¶¶ 51,

53. After this arrest, Will County authorities replaced Plaintiff’s Social Security number with the

true suspect’s Social Security number in its warrant entry, thereby updating the NCIC database.

Id. ¶ 51.

        Plaintiff’s second MPD detention (“March detention”) occurred on March 3, 2017—the

result of a traffic stop by a U.S. Secret Service officer. Id. ¶ 55. After the arresting officer received

an NCIC hit, the U.S. Secret Service’s Joint Operations Center contacted Will County, which

confirmed the warrant. Id. The officer arrested Plaintiff, injuring him in the process. Id. ¶ 56.



                                                   3
Plaintiff was treated for neck and shoulder injuries at a local hospital, transported to MPD’s Second

District Station, and detained overnight. Id. ¶ 57.

       The next day, Officer Leroy Rollins of the MPD Fugitive Unit executed an affidavit stating

that he had “verified” Plaintiff as the person sought by the 2005 warrant. Id. ¶ 58 (quotation marks

in original). The U.S. Attorney’s Office commenced a fugitive action based on Officer Rollins’s

affidavit, and Plaintiff was arraigned on March 4, 2017. Id. ¶¶ 60, 62. At the arraignment, the

court dismissed the charges against Plaintiff after his counsel explained that he was not the subject

of the warrant. Id. ¶ 62.

       B.      Procedural Background

       In November of 2018, this court dismissed Plaintiff’s First Amended Complaint without

prejudice. See Vasquez v. Cty. of Will, et al., No. 17-cv-02194 (APM), 2018 WL 5983386 (D.D.C.

Nov. 14, 2018). Each of Plaintiff’s claims—unlawful arrest, malicious prosecution, negligence,

and constitutional violation pursuant to 42 U.S.C. § 1983—required the District of Columbia,

through the MPD, to have known about the flawed NCIC entry. See id. at *4. Plaintiff alleged

the District knew of the entry’s errors because it directed and eventually dismissed fugitive

proceedings against Plaintiff in November 2016. But the United States—not the District—directed

those proceedings. See id. at *3. Absent allegations of District knowledge, the court held,

Plaintiff’s claims could not survive a motion to dismiss. See id. at *4.

       On November 28, 2018, Plaintiff filed a Second Amended Complaint. See Second Am.

Compl. Defendant District of Columbia moved to dismiss on December 21, 2018. See Def.’s

Mot. to Dismiss, ECF No. 47 [hereinafter Def.’s Mot.].




                                                 4
III.   LEGAL STANDARD

       “A Rule 12(b)(6) motion tests the legal sufficiency of a complaint.” Browning v. Clinton,

292 F.3d 235, 242 (D.C. Cir. 2002). When reviewing a motion to dismiss, a court must determine

whether the complaint contains “sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 US 544, 570 (2007)). A claim is facially plausible when “the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The factual

allegations need not be “detailed,” but they must be more than “an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (citing Twombly, 550 U.S. at 555). “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. (citing Twombly, 550 U.S. at 555).

       “The court must construe the complaint in favor of the plaintiff, who must be granted the

benefit of all inferences that can be derived from the facts alleged.” Hettinga v. United States, 677

F.3d 471, 476 (D.C. Cir. 2012) (internal quotation marks omitted). “Factual allegations, although

assumed to be true, must still ‘be enough to raise a right to relief above the speculative level.’” Id.

(quoting Twombly, 550 U.S. at 555).

IV.    DISCUSSION

       The threshold question for the court is whether Plaintiff’s Second Amended Complaint

cures the fundamental defect of the first. It does. The First Amended Complaint lacked allegations

that would allow the court to infer knowledge of the erroneous NCIC entry by the District of

Columbia through the MPD. Plaintiff’s new pleading rectifies that deficiency by introducing two

new allegations, which the court must treat as true. First, Plaintiff alleges that Will County



                                                   5
authorities sent a notice to the MPD Fugitive Unit during Plaintiff’s October detention advising

that Plaintiff was not the person sought by the 2005 warrant. See Second Am. Compl. ¶ 43; see

also Def.’s Mot., Ex. 1, ECF No. 47-3. Second, Plaintiff alleges that after his release in October

2016, the U.S. Attorney’s Office informed MPD that it had dismissed Plaintiff’s extradition

charges because he was not the warrant’s subject. See Second Am. Compl. ¶ 49. These allegations

are sufficient at the motion-to-dismiss stage to establish the District’s knowledge of the incorrect

NCIC entry.

        With the initial defect cured, the court turns to Plaintiff’s causes of action. For the reasons

set forth below, Plaintiff has alleged sufficient factual content to state plausible claims of false

imprisonment (Count I) and malicious prosecution (Count II) against the District of Columbia, and

a plausible claim under 42 U.S.C § 1983 (Count IV) against MPD Officer “John Doe 2.” As to

these counts, Defendant’s Motion to Dismiss is denied. The court grants Defendant’s Motion to

Dismiss as to Plaintiff’s negligence (Count III) and Monell (Count V) claims against the District.

        A.       False Imprisonment (Count I)

        Plaintiff alleges that his March 2017 detention constitutes false imprisonment 1 on the

theory that MPD lacked probable cause to detain him, notwithstanding the NCIC entry indicating

an outstanding arrest warrant. The elements of false imprisonment are: “(1) detention or restraint

against one’s will within boundaries fixed by the defendant, and (2) the unlawfulness of such

restraint.” See Harris v. U.S. Dep’t of Veterans Affairs, 776 F.3d 907, 911–12 (D.C. Cir. 2015).

Probable cause, whether “in a constitutional sense” or based on a “good faith, reasonable belief in




1
  Plaintiff identifies Count I as a “false arrest/imprisonment” claim, yet he focuses exclusively on the March 2017
arrest. See Second Am. Compl. ¶¶ 66–70. Because the U.S. Secret Service arrested Plaintiff in March 2017, and not
the MPD, see id. ¶ 55, the court addresses Count I as a false imprisonment claim. In any event, under District of
Columbia law, the analysis is the same for false arrest and false imprisonment claims. See Harris v. U.S. Dep’t of
Veterans Affairs, 776 F.3d 907, 911–12 & n.2 (D.C. Cir. 2015).

                                                        6
the validity of the arrest and detention,” is a defense to a claim of false imprisonment. See Gabrou

v. May Dep’t Stores Co., 462 A.2d 1102, 1104 (D.C. 1983).

       In this case, both parties agree Plaintiff was restrained against his will. See Second Am.

Compl. ¶ 40; see also Def.’s Mot., Mem. of P. & A. in Supp. of Def.’s Mot. to Dismiss, ECF No.

47-1 [hereinafter Def.’s Mem.], at 7–10 (not disputing restraint element). Their dispute turns on

whether the restraint was lawful.

       Whether MPD had probable cause to hold Plaintiff in March 2017 is a close question. At

this stage, however, because the court must draw all reasonable inferences in favor of Plaintiff, the

court finds that Plaintiff has pleaded facts that make it plausible MPD did not have probable cause

to detain him. To start, the court acknowledges the D.C. Circuit’s unpublished, per curiam

summary affirmance in Swinson v. D.C. Metropolitan Police Department, in which the court held

that an NCIC hit supplied probable cause for the plaintiff’s arrest. See No. 09-5202, 2010 WL

288798, at *1 (D.C. Cir. Jan. 7, 2010). In Swinson, the underlying warrant was valid, and the

plaintiff did not claim that MPD had any reason to believe otherwise. Here, by contrast, Plaintiff

alleges facts supporting the inference that MPD knew Plaintiff was not the subject of the NCIC

entry, thereby arguably negating probable cause. See Second Am. Compl. ¶¶ 43, 49. Plaintiff

alleges that the MPD Fugitive Unit received a message from Will County on October 28, 2016,

informing it that Plaintiff was not the subject of the warrant, and yet the MPD took no action to

release him. Id. ¶¶ 43, 44. Further, a few months later in March 2017, another officer in that very

same unit executed an affidavit that triggered fugitive proceedings against Plaintiff and his

overnight detention. Id. ¶ 58. These allegations, if true, plausibly negate probable cause supplied

by the NCIC hit. The court, therefore, denies Defendant’s Motion to Dismiss Count I.




                                                 7
        B.      Malicious Prosecution (Count II)

        Next, Plaintiff claims that the District maliciously initiated a fugitive case against him in

light of MPD’s alleged knowledge that “Plaintiff was not the fugitive sought” by the Illinois

warrant. Second Am. Compl. ¶¶ 72–73. “Under District of Columbia law, there are four elements

to the tort of malicious prosecution: (1) termination of the underlying suit in plaintiff’s favor;

(2) malice on the part of the defendant; (3) lack of probable cause for the underlying suit; and

(4) special injury occasioned by plaintiff as a result of the original action.” Pitt v. Dist. of

Columbia, 491 F.3d 494, 501 (D.C. Cir. 2007) (citing Morowitz v. Marvel, 423 A.2d 196, 198

(D.C. 1980)). As with false imprisonment, probable cause is a valid defense for malicious

prosecution. See Ammerman v. Newman, 384 A.2d 637, 639 (D.C. 1978). In this context, probable

cause depends “upon the honest belief of the person instituting it. It may flow from a belief that

turns out to be unfounded as long as it is not unreasonable.” Id. at 640.

        With respect to the element of “lack of probable cause for the underlying suit,” as the court

already has held, Plaintiff alleges facts supporting that MPD knew it lacked probable cause for his

March detention based on information it received from Will County months earlier. The court

therefore turns to the remaining three elements, each of which Defendant contends Plaintiff has

failed to plead sufficiently.

                1.       Termination in Plaintiff’s Favor

        The D.C. Court of Appeals has explained as follows with respect to the element of a

favorable termination:

                If [the termination] is of such a nature as to indicate the innocence
                of the accused, it is a favorable termination sufficient to satisfy the
                requirement. If, however, the dismissal is on technical grounds, for
                procedural reasons, . . . it does not constitute favorable termination.




                                                  8
Brown v. Carr, 503 A.2d 1241, 1245–46 (D.C. 1986) (citation omitted). “While this approach

does not require a termination following trial on the merits, the termination must reflect on the

merits of the underlying action.” Id. at 1245 (citation omitted); see also Kenley v. Dist. of

Columbia, 83 F. Supp. 3d 20, 42 (D.D.C. 2015) (finding mere allegation that charges were

dismissed without rationale for dismissal was “insufficient to plead that underlying case was

favorably terminated”).

       Here, the United States dismissed the extradition proceeding against Plaintiff in May 2017

because he was not the subject of the Illinois warrant. See Second Am. Compl. ¶ 62. Plaintiff,

therefore, has adequately alleged that the underlying suit terminated in his favor.

               2.      Malice

       With respect to the element of malice, “[t]he plaintiff need not prove ‘actual malice’

[evinced by evil, wrongful, or improper motive] to satisfy this requirement. Rather, the requisite

malice can be established from the existence of a willful, wanton, reckless, or oppressive disregard

for the rights of the plaintiff.” Tyler v. Cent. Charge Serv., Inc., 444 A.2d 965, 969 & n.10 (D.C.

1982) (citation omitted). “The determination of malice is exclusively for the factfinder.” Pitt, 491

F.3d at 504 (internal quotations omitted). The Second Amended Complaint puts forth sufficient

facts to infer malice. Plaintiff alleges that the same MPD unit that detained him in March had

received written confirmation from Illinois authorities the prior October that Plaintiff was not the

person sought by the NCIC entry. See Second Am. Compl. ¶¶ 42–43, 58. Plaintiff also states that

he continuously protested his innocence from the time of his apprehension by U.S. Secret Service

through his overnight detention at MPD’s Second District Station. Id. ¶ 61. Taking these facts in

the light most favorable to Plaintiff, a reasonable factfinder could plausibly find that Defendant




                                                 9
acted with “willful, wanton, reckless, or oppressive disregard for the rights of the plaintiff.” Tyler,

444 A.2d at 969.

               3.      Special Injury

       The D.C. common law tort of malicious prosecution requires that plaintiffs suffer “special

injury.” Under District of Columbia law, “special injury” includes arrest. Joeckel v. Disabled Am.

Veterans, 793 A.2d 1279, 1282 (D.C. 2002); see also Blakeney v. O’Donnell, 117 F.Supp.3d 6, 20

(D.D.C. 2015). Having alleged a wrongful detention in March 2017, Plaintiff easily satisfies this

element.

       Citing Mehari v. Dist. of Columbia, 268 F. Supp. 3d 73 (D.D.C. 2017), Defendant argues

that “special injury” requires detention after initiation of a criminal proceeding, which Plaintiff

cannot show as he was released at arraignment. See Def.’s Mem. at 13. Mehari, however,

addressed a constitutional violation under Section 1983 when it found no special injury because

the plaintiff was dismissed at arraignment. Mehari’s observation did not concern special injury

for purposes of a common law tort. Cf. Kenley, 83 F. Supp. 3d at 43 (observing that Fourth

Amendment § 1983 malicious prosecution claim proceeds under a different standard than D.C.

common law).

                                          *       *       *

       Taken together, Plaintiff has pleaded facts supporting a plausible inference that the District

of Columbia initiated an extradition proceeding with malice and without probable cause, that the

action terminated in his favor, and that he suffered special injury. Defendant’s Motion to Dismiss

is therefore denied as to Count II.




                                                  10
         C.       Section 1983 Claim against John Doe 2 (Count IV)

         Plaintiff asserts a Section 1983 claim against John Doe 2, the MPD Fugitive Unit employee

who purportedly received Will County’s October 28, 2016 teletype. 2 To establish a section 1983

individual-capacity claim, a plaintiff must allege that the official, (1) “acting under color of state

law,” (2) “caused the deprivation of a federal right.” Kentucky v. Graham, 473 U.S. 159, 166

(1985). In his Second Amended Complaint, Plaintiff alleges that John Doe 2 caused his wrongful

detention for six days, in violation of the Fourth Amendment, by failing to affect his release

following the MPD Fugitive Unit’s receipt of information from Will County that Plaintiff was not

the subject of the NCIC entry. See Second Am. Compl. ¶¶ 43–44. That allegation suffices at this

stage to state a Section 1983 claim against John Doe 2.

         Defendant asserts that John Doe 2 is entitled to qualified immunity. Qualified immunity

is an affirmative defense that must timely be raised by a defendant. Gomez v. Toledo, 446 U.S.

635, 639–41 (1980). Here, Defendant raised the defense for the first time in its reply brief,

therefore the court does not consider it at this stage. The court denies Defendant’s Motion to

Dismiss Count IV.

         D.        Negligence (Count III)

         Plaintiff’s negligence claim rests on the assertion that the District of Columbia has a duty

to “guard against detaining citizens on known constitutionally infirm warrants,” a duty it breached

by failing to take “reasonable steps” to prevent Plaintiff’s March detention. Second Am. Compl.




2
  Plaintiff’s Second Amended Complaint confusingly describes Count IV as a “Monell claim under the Fourth
Amendment” “Against John Doe 2.” See Second Am. Compl. at Count IV (heading); see also Monell v. N.Y. Dep’t
of Soc. Servs., 436 U.S. 658, 690 (1978) (addressing municipal liability). Plaintiff clarifies in his Opposition that “the
specific allegations within the claim make clear that [Count IV] is a claim against an individual.” Pl.’s Opp’n to Def.’s
Second Mot. to Dismiss, ECF No. 48, at 25. Accordingly, this court evaluates Count IV as a claim against John Doe 2
in his or her individual capacity.

                                                           11
¶ 78. This allegation, however, is defeated by the “public duty doctrine.” See Woods v. Dist. of

Columbia, 63 A.3d 551, 553 (D.C. 2013).

        “Absent a special relationship between the District and an individual, no specific legal duty

exists, and a suit against the District based on a claim of simple negligence will fail as a matter of

law.” Id. (citing Warren v. Dist. of Columbia, 444 A.2d 1, 3, 4 (D.C. 1981)) (cleaned up). To

defeat the public duty doctrine, the injured party must allege the District owed him a special duty

not owed to the general public. Id. A “special relationship” is established by application of a two-

part test. Id. The D.C. Court of Appeals has offered different formulations of the first element,

see id., but at bottom a plaintiff must establish that a government agency or official specifically

undertook to protect the plaintiff, see Morgan v. Dist. of Columbia, 468 A.3d 1306, 1314 (D.C.

1983), or had direct and continuing contact with the plaintiff, see Snowder v. Dist. of Columbia,

949 A.2d 590, 604 (D.C. 2008) (finding that filing a car theft report, calling MPD every two days

after the theft, and receiving verbal assurance from the officer that MPD would contact plaintiff

when the car was recovered established “direct and continuing contact”). Second, the injured party

must justifiably rely on the government’s undertaking. See Woods, 63 A.2d at 553; see also Taylor

v. Dist. of Columbia, 776 A.2d 1208, 1214–15 (D.C. 2001). Justifiable reliance is shown by

governmental “affirmative acts” that “worsen[ed] the [plaintiff’s] condition.” Snowder, 949 A.2d

at 604. A plaintiff cannot satisfy the second element merely by alleging government inaction or

futile action. See id.

        Here, Plaintiff fails to allege facts plausibly supporting a special relationship with MPD.

First, Plaintiff does not allege he had any contact with MPD after the United States dismissed the

extradition proceedings against him in November 2016. Nor does he allege that he received

assurances that MPD would protect him from future arrest. See generally Second Am. Compl.;



                                                 12
see also Snowder, 949 A.2d at 604. Moreover, Plaintiff does not allege any “acts of affirmative

negligence” that directly worsened his condition but merely that the District failed to act to prevent

his subsequent detention. See Second Am. Compl. ¶ 78.

       Plaintiff argues that the public duty doctrine does not apply because MPD’s negligent

conduct consisted of affirmative actions directed at Plaintiff. See Liser v. Smith, 254 F. Supp. 2d

89, 102 (D.D.C. 2003) (finding MPD not shielded by public duty doctrine where its own erroneous

press release naming plaintiff as a murder suspect caused injury). That argument contradicts

Plaintiff’s own pleading, however, which only alleges inaction. Plaintiff avers that the “District

of Columbia’s failure to take such reasonable steps caused Plaintiff Vasquez to be booked and

forced to spend another night in jail . . .” Second Am. Compl. ¶ 79. Such a “failure to protect”

allegation is squarely covered by the public duty doctrine, absent a showing of a special

relationship, which Plaintiff has failed to do. The court grants Defendant’s Motion to Dismiss

Count III.

       E.      Section 1983 Monell Claim (Count V)

       At last, the court arrives at Plaintiff’s Section 1983 claim against the District of Columbia.

Municipalities are liable for actions of their employees under Section 1983 when those employees

act pursuant to municipal policy or custom. See Monell v. N.Y. Dep’t of Soc. Servs., 436 U.S. 658,

690 (1978); Baker v. Dist. of Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003). To state a claim

for municipal liability, a plaintiff must first demonstrate that he suffered an underlying

constitutional violation. See Baker, 326 F.3d at 1306. The District concedes this element. See

Def.’s Mem. at 16. Second, a plaintiff must allege facts showing that municipal policy or custom

caused the violation, which can be shown in three ways: (1) the municipality “explicitly adopted

the policy that was ‘the moving force of the constitutional violation,’” Warren v. Dist. of Columbia,



                                                 13
353 F.3d 36, 39 (D.C. Cir. 2004) (quoting Monell, 436 U.S. at 694); (2) a policymaker “knowingly

ignore[d] a practice that was consistent enough to constitute custom,” id. at 39 (citation omitted);

or (3) the municipality “fail[ed] to respond to a need (for example, training of employees) in such

a manner as to show ‘deliberate indifference’ to the risk that not addressing the need will result in

constitutional violations,” Baker, 326 F.3d at 1306 (citing Canton v. Harris, 489 U.S. 378, 390

(1989)). Here, Plaintiff asserts the first and third bases for municipal liability, arguing that MPD

affirmatively developed or sanctioned policies 3 exhibiting deliberate indifference to Plaintiff’s

constitutional rights, Second Am. Compl. ¶ 89, and that it failed to train its officers to “prevent

further constitutional violations,” id. ¶ 90.

         Nothing in the Second Amended Complaint offers factual content supporting Plaintiff’s

first theory that MPD explicitly adopted a policy that caused the violation of his constitutional

rights. The closest Plaintiff comes is Paragraph 89 of the Second Amended Complaint, which

recites that MPD “developed, implemented, enforced, encouraged, and/or sanctioned policies,

practices, and/or customs” evincing deliberate indifference. Id. ¶ 89. Such “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice” to

state a claim for relief. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

         Plaintiff’s failure-to-train theory is also flawed. “[D]eliberate indifference is a stringent

standard of fault, requiring proof that a municipal actor disregarded a known or obvious

consequence of his action.” Connick v. Thompson, 563 U.S. 51, 61 (2011) (internal citations and

quotation marks omitted). To argue that MPD was deliberately indifferent to the need to train its

officers in preventing detention due to misidentification, Plaintiff must allege facts showing that



3
  Later, Plaintiff asserts that “the District of Columbia has not developed any policies . . . to ensure that an individual
is not detained for an unreasonable amount of time due to misidentification.” Second Am. Compl. ¶ 91 (emphasis
added). The court treats Paragraph 91 as part of Plaintiff’s failure-to-train theory.

                                                           14
MPD was on actual or constructive notice of a “pattern of similar constitutional violations.” Id. at

62 (finding four other Brady violations resulting in reversal did not amount to a “pattern” where

reason for plaintiff’s reversal turned on different evidence). Plaintiff’s one-time detention in

October 2016 does not amount to a pattern. See City of Oklahoma City. v. Tuttle, 471 U.S. 808,

823–24 (1985) (“Proof of a single incident of unconstitutional activity is not sufficient to impose

liability under Monell.”). Furthermore, Plaintiff does not specifically identify how MPD’s training

was deficient. See generally Second Am. Compl. ¶¶ 88–91.

       In short, as to both of his theories of Section 1983 municipal liability, Plaintiff merely

restates the elements without sufficient factual allegations. The court therefore dismisses Count V

against the District of Columbia.

V.     CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Dismiss is denied as to Counts I, II,

and IV. The Motion is granted as to Counts III and V.




Dated: July 12, 2019                                 Amit P. Mehta
                                                     United States District Judge




                                                15
